Docket No. 108403.


                       IN THE
                  SUPREME COURT
                         OF
                THE STATE OF ILLINOIS



In re LUIS R., a Minor (The People of the State of Illinois, Appellant,
                        v. Luis R., Appellee).

                 Opinion filed December 23, 2010.



   JUSTICE THOMAS delivered the judgment of the court, with
opinion.
   Chief Justice Kilbride and Justices Garman, Karmeier, and Theis
concurred in the judgment and opinion.
   Justice Freeman dissented, with opinion, joined by Justice Burke.
   Justice Burke dissented, with opinion, joined by Justice Freeman.



                             OPINION

    The State filed a petition in the circuit court of Boone County
alleging that respondent, Luis R., was a delinquent minor. The trial
court dismissed that petition for a lack of jurisdiction. The issue
before us is whether that dismissal was warranted. For the reasons
that follow, we hold that it was not.



                        BACKGROUND
   On August 8, 2007, the State filed a petition in the circuit court of
Boone County alleging that respondent was a delinquent minor and
seeking to make him a ward of the court. 705 ILCS 405/5–520(2)
(West 2008). The petition charged two counts of aggravated criminal
sexual assault, arising from conduct that occurred “on or about June
through August of 2000.” Respondent immediately moved to dismiss
the petition, arguing that, because he was now 21 years old, the trial
court was “without jurisdiction over [his] person.” The State, in turn,
moved to prosecute respondent under the criminal laws (see 705
ILCS 405/5–805(3) (West 2008)) and, in a separate motion, asked the
trial court to designate the proceedings as an extended jurisdiction
juvenile prosecution (see 705 ILCS 405/5–810 (West 2008)). Without
ruling on either of the State’s motions, the trial court granted
respondent’s motion to dismiss.
     The State appealed, and the appellate court affirmed. 388 Ill. App.
3d 730. In so doing, the court began by examining section 5–120 of
the Juvenile Court Act, which states in relevant part:
             “Exclusive jurisdiction. Proceedings may be instituted
        under the provisions of this Article concerning any minor who
        prior to the minor’s 17th birthday has violated or attempted to
        violate *** any federal or State law or municipal or county
        ordinance ***. *** Except as provided in [certain other
        sections of the Act], no minor who was under 17 years of age
        at the time of the alleged offense may be prosecuted under the
        criminal laws of this State.” 705 ILCS 405/5–120 (West
        2008).
The court then noted that, under section 5–105(10) of the Act, a
“minor” is defined as “a person under the age of 21 years subject to
this Act.” 705 ILCS 405/5–105(10) (West 2008). Thus, according to
the plain language of the Act, the State may institute proceedings
under the Act only against persons who (1) are under the age of 21
and (2) prior to turning 17, violated or attempted to violate the law.
Here, although the State’s petition alleged that respondent was
younger than 17 when he committed the alleged crimes, respondent
was no longer “under the age of 21” at the time that petition was
filed. Accordingly, the appellate court held that, “read literally,”
section 5–120 “does not authorize the State to institute proceedings
[against respondent] under the Act, even though respondent was
under 17 years of age when he allegedly committed the crime.”

                                  -2-
(Emphasis omitted.) 388 Ill. App. 3d at 732-33. From there, the
appellate court went on “to consider whether there are any grounds
for departing from the literal interpretation” of the Act.1 388 Ill. App.
3d at 733. Concluding that there were not, the appellate court
affirmed the trial court’s order dismissing the State’s petition for lack
of jurisdiction. 388 Ill. App. 3d at 738-39.
    We allowed the State’s petition for leave to appeal. 210 Ill. 2d R.
315.

                                ANALYSIS
     The issue before us is whether the trial court properly granted
respondent’s motion to dismiss the State’s delinquency petition for
lack of jurisdiction. The absence or presence of jurisdiction is a
purely legal question, and our review therefore is de novo. In re
Detention of Hardin, 238 Ill. 2d 33, 39 (2010).
     At the outset, we note that there is some confusion in the record
as to the exact basis for the trial court’s decision to grant respondent’s
motion to dismiss. More precisely, it is not clear whether the trial
court’s decision was based upon a perceived lack of personal
jurisdiction, or a perceived lack of jurisdiction over the subject
matter. On the one hand, the motion that respondent filed in the
circuit court asserts that dismissal is warranted because the trial court
“is without jurisdiction over [respondent’s person].” Similarly, the
trial court’s written order granting that motion explicitly states that
the basis for the trial court’s ruling is that it “lacks jurisdiction over
[respondent].” This phrasing clearly indicates both that respondent
was requesting and that the trial court was granting a dismissal based
on the lack of personal jurisdiction, not on the lack of subject matter


   1
    This portion of the appellate court’s analysis includes an examination
of whether respondent’s age at the time of the alleged offenses insulates
him from criminal prosecution for those crimes. 388 Ill. App. 3d at 737-38.
Although the appellate court ultimately did not express an opinion on this
question, the entire discussion was advisory and should have not been
included in the court’s disposition. See Golden Rule Insurance Co. v.
Schwartz, 203 Ill. 2d 456, 469 (2003) (“[t]he courts of Illinois do not issue
advisory opinions to guide future litigation”).

                                    -3-
jurisdiction. On the other hand, the trial court concluded the hearing
on respondent’s motion to dismiss with the following oral
pronouncement:
         “I’m just ruling that there is no jurisdiction under the Juvenile
         Court Act for this proceeding, and the motion is heard and
         granted.” (Emphasis added.)
In this context, the trial court’s use of the word “proceeding” suggests
that the trial court was concerned more with its subject matter
jurisdiction than with its jurisdiction over respondent’s person.
Likewise, in this court, the parties have briefed and argued this case
strictly in terms of the trial court’s subject matter jurisdiction and
have not raised any arguments either contesting or defending the
court’s jurisdiction over respondent’s person. So from those
standpoints, this appears to be a subject matter jurisdiction case.
Given this confusion, and because it ultimately makes no difference
to our disposition, we will address both questions–that is, whether the
trial court had jurisdiction over respondent’s person, and whether the
trial court had jurisdiction over the subject matter.

                      Subject Matter Jurisdiction
    We begin with the court’s subject matter jurisdiction. This court
defines “subject matter jurisdiction” as a court’s power “ ‘to hear and
determine cases of the general class to which the proceeding in
question belongs.’ ” In re M.W., 232 Ill. 2d 408, 415 (2009), quoting
Belleville Toyota, Inc. v. Toyota Motor Sales, U.S.A., Inc., 199 Ill. 2d
325, 334 (2002). With only one exception that is not relevant here, “
‘a circuit court’s subject matter jurisdiction is conferred entirely by
our state constitution.’ ” M.W., 232 Ill. 2d at 424, quoting Belleville
Toyota, 199 Ill. 2d at 334. The relevant constitutional provision is
section 9 of article VI, which states:
            “Circuit Courts shall have original jurisdiction of all
        justiciable matters except when the Supreme Court has
        original and exclusive jurisdiction relating to redistricting of
        the General Assembly and to the ability of the Governor to
        serve or resume office. Circuit Courts shall have such power
        to review administrative action as provided by law.” Ill.
        Const. 1970, art. VI, §9.

                                   -4-
Thus, except in the context of administrative review, an Illinois
circuit court possesses subject matter jurisdiction as a matter of law
over all “justiciable matters” brought before it. M.W., 232 Ill. 2d at
424.
    Generally speaking, a “justiciable matter” is “a controversy
appropriate for review by the court, in that it is definite and concrete,
as opposed to hypothetical or moot, touching upon the legal relations
of parties having adverse legal interests.” Belleville Toyota, 199 Ill.
2d at 335. To invoke a circuit court’s subject matter jurisdiction, a
petition or complaint need only “alleg[e] the existence of a justiciable
matter.” M.W., 232 Ill. 2d at 426. Indeed, even a defectively stated
claim is sufficient to invoke the court’s subject matter jurisdiction, as
“[s]ubject matter jurisdiction does not depend upon the legal
sufficiency of the pleadings.” Belleville Toyota, 199 Ill. 2d at 340. In
other words, the only consideration is whether the alleged claim falls
within the general class of cases that the court has the inherent power
to hear and determine. If it does, then subject matter jurisdiction is
present.
    In Belleville Toyota, for example, the issue was whether
compliance with the statutory limitations period is a jurisdictional
prerequisite to asserting a claim under the Motor Vehicle Franchise
Act (815 ILCS 710/1 et seq. (West 2000)). Belleville Toyota, 199 Ill.
2d at 333. The defendants in that case argued that, because the
plaintiff’s cause of action was purely statutory in origin, the circuit
court’s exercise of subject matter jurisdiction was conditioned upon
the plaintiff’s demonstrated compliance with all statutory conditions,
including the limitations period. We rejected this argument,
explaining that a circuit court’s subject matter jurisdiction is defined
not by the authorizing statute but by the state constitution, and
therefore the only prerequisite to the court’s exercise of that
jurisdiction is that the asserted claim is “justiciable.” Belleville
Toyota, 199 Ill. 2d at 334-35. Moreover, we explained, even if it does
so defectively, so long as the plaintiff’s complaint alleges the
existence of a justiciable matter, the trial court possesses the
jurisdiction to adjudicate that complaint, as “[s]ubject matter
jurisdiction does not depend upon the legal sufficiency of the
pleadings.” Belleville Toyota, 199 Ill. 2d at 340. Therefore, we
concluded, whether or not the plaintiff was in actual compliance with

                                  -5-
the statutory limitations period, the circuit court had subject matter
jurisdiction “to hear and determine plaintiff’s claim because it was
among the general class of cases–those presenting a claim under the
[Motor Vehicle Franchise] Act, a justiciable matter–to which the
court’s constitutionally granted original jurisdiction extends.”
Belleville Toyota, 199 Ill. 2d at 340.
     The question in this case, then, is whether the State’s delinquency
petition alleges the existence of a justiciable matter to which the
circuit court’s constitutionally granted original jurisdiction extends.
Clearly, it does. The State’s petition asserts a claim under section
5–520 of the Juvenile Court Act of 1987 (705 ILCS 405/5–520 (West
2008)). That section specifically authorizes the State to file in the
circuit court petitions alleging that the respondent is a delinquent
minor and praying that the minor be adjudged a ward of the court.
The State’s petition does this and it does so definitely and concretely,
setting forth respondent’s alleged offenses with detail and specifically
requesting that respondent be adjudged a ward of the court. On its
face, then, the State’s petition alleges the existence of a justiciable
matter, which is the only prerequisite to the trial court’s exercise of
subject matter jurisdiction in this case. Accordingly, to the extent that
it was based upon a perceived lack of subject matter jurisdiction, the
trial court’s order dismissing the State’s petition was in error.
     Now, in reaching this result, we recognize that there is a
potentially fatal pleading defect in the delinquency petition that the
State filed in this case. Even if that turns out to be the case, however,
the trial court possessed the requisite subject matter jurisdiction to
adjudicate that petition. This is because, and we wish to make this
very clear, subject matter jurisdiction has nothing to do with the legal
sufficiency of the asserted claim. Rather, the only consideration is
whether the asserted claim, legally sufficient or not, was filed in the
proper tribunal. If it was, subject matter jurisdiction is present,
whether or not the claim is legally defective. The present case
provides a perfect illustration of this principle. Respondent’s motion
to dismiss did not assert that Illinois circuit courts lack the inherent
authority to adjudicate delinquency petitions, or that the State’s
petition should have been filed in a different tribunal, such as the
Illinois Human Rights Commission or the Court of Claims. Such a
motion would have been patently frivolous, as the circuit court’s

                                  -6-
authority to adjudicate delinquency petitions is beyond dispute.
Rather, respondent’s motion asserted that this particular delinquency
petition is legally defective in that respondent falls outside the class
of persons against whom such petitions may lawfully be filed. While
respondent may very well be correct, the fact remains that someone
has to decide that question in the first instance. And the tribunal with
the authority to make that decision is the tribunal with subject matter
jurisdiction. Here, that tribunal is the circuit court.
     Admittedly, the relevant statutory language is not helpful, as the
inclusion of the phrase “exclusive jurisdiction” in section 5–120’s
title creates the impression that section 5–120 somehow grants
authority to the circuit court to adjudicate juvenile delinquency
petitions, and that the limitations contained within that section are
therefore limitations on the circuit court’s jurisdiction. But as we
already have seen, once the legislature creates a justiciable matter, the
circuit court’s authority to adjudicate that matter derives exclusively
from the state constitution and therefore cannot be limited by the
authorizing statute. Belleville Toyota, 199 Ill. 2d at 334-35. That said,
section 5–120’s title is misleading, as that section is not in fact a grant
of authority to the circuit court. Rather, section 5–120 is a grant of
authority to the State, specifically defining the class of persons
against whom the State may lawfully initiate juvenile delinquency
petitions:
             “Proceedings may be instituted under the provisions of
         this Article concerning any minor who prior to the minor’s
         17th birthday has violated or attempted to violate *** any
         federal, State, county or municipal law ***.” 705 ILCS
         405/5–120 (West 2008).
Of course, that the legislature restricts the class of persons against
whom the State may initiate juvenile delinquency proceedings is no
guarantee that the State will always abide by those restrictions. This
is where the circuit court, and its inherent authority to adjudicate “all
justiciable matters,” comes in. By initiating juvenile delinquency
proceedings–that is, by filing a petition alleging that the respondent
is a delinquent minor and praying that the respondent be made a ward
of the court–the State is alleging the existence of justiciable matter.
At this point, the circuit court’s subject matter jurisdiction is
triggered, and it possesses all authority to adjudicate the merits of the

                                   -7-
State’s claim, including whether that claim falls outside the grant of
authority conferred in section 5–120. That is effectively what the trial
court was asked to do here, and it undeniably possessed the authority
to do so.
    For these reasons, we hold that the circuit court below possessed
subject matter jurisdiction over the State’s delinquency petition. Its
dismissal of that petition for lack of subject matter jurisdiction was
therefore erroneous.

                          Personal Jurisdiction
     We now consider whether the circuit court possessed jurisdiction
over respondent’s person. Unlike subject matter jurisdiction, which
is invoked by the filing of a petition or complaint alleging the
existence of a justiciable matter, personal jurisdiction is “ ‘derived
from the actions of the person sought to be bound.’ ” M.W., 232 Ill.
2d at 426, quoting Meldoc Properties v. Prezell, 158 Ill. App. 3d 212,
216 (1987). Thus, a petitioner or plaintiff submits to the jurisdiction
of the court by filing a petition or complaint, “ ‘thereby seeking to be
bound to the court’s resolution’ ” thereof. M.W., 232 Ill. 2d at 426,
quoting Owens v. Snyder, 349 Ill. App. 3d 35, 40 (2004). A
respondent or defendant, by contrast, either has personal jurisdiction
imposed upon him by the effective service of summons, or consents
to personal jurisdiction by his appearance. M.W., 232 Ill. 2d at 426;
see also 705 ILCS 405/5–525(4) (West 2008) (“[t]he appearance of
*** a person named as a respondent in a petition, in any proceeding
under this Act shall constitute a waiver of service and submission to
the jurisdiction of the court”).
     Here, there is no question that the circuit court had jurisdiction
over respondent’s person. Although the initial summons issued to
respondent was returned unserved, respondent nevertheless consented
to the circuit court’s jurisdiction over his person on August 17, 2007,
when his counsel filed a general appearance in this cause on his
behalf. See M.W., 232 Ill. 2d at 427-28; 705 ILCS 405/5–525(4)
(West 2008). Thus, to the extent that the trial court’s order dismissing
the State’s delinquency petition was premised on the lack of
jurisdiction over respondent’s person, it likewise was in error.



                                  -8-
                            Remaining Issues
    Although it attempts to frame them in the context of the circuit
court’s jurisdiction, the State raises two additional issues that extend
beyond the pure jurisdictional questions discussed above. These
issues are (1) whether the trial court should have granted the State’s
motion to transfer the proceedings to the criminal division for
criminal prosecution; and (2) whether the State may prosecute
respondent under the criminal law for offenses he allegedly
committed as a minor. We decline to address these issues.
    It is well settled that Illinois courts “ ‘cannot pass judgment on
mere abstract propositions of law, render an advisory opinion, or give
legal advice as to future events.’ ” Lebron v. Gottlieb Memorial
Hospital, 237 Ill. 2d 217, 266 (2010) (Karmeier, J., concurring in part
and dissenting in part, joined by Garman, J.), quoting Stokes v. Pekin
Insurance Co., 298 Ill. App. 3d 278, 281 (1998). Yet this is exactly
what the State is asking us to do here. Because it granted respondent’s
motion to dismiss, the circuit court never ruled upon the State’s
transfer motion. That motion therefore remains pending, and
presumably the circuit court will take it up on remand. As it stands,
there is simply nothing for this court to review on this question. As
for the State’s authority to prosecute respondent under the criminal
law, the State has not yet filed any criminal charges against
respondent, and for all this court knows it may never do so.
Consequently, the State’s request for a ruling on this question is
nothing more than a solicitation of legal advice on how to proceed,
something this court emphatically does not dispense. For these
reasons, we decline to address the additional issues raised by the
State.

                            CONCLUSION
    There is no question that the circuit court below possessed
jurisdiction over the subject matter and over respondent’s person, and
the circuit court therefore erred in granting respondent’s motion to
dismiss. Accordingly, we reverse the judgment of the appellate court,
reverse the judgment of circuit court, and remand the cause to the
circuit court for further proceedings consistent with this decision.



                                  -9-
                                                   Judgments reversed;
                                                      cause remanded.




     JUSTICE FREEMAN, dissenting:
     The issue in this case is a relatively simple one. May a circuit
court entertain a petition of juvenile delinquency when the subject of
the petition is 21 years of age? The answer is simple: the court may
not. For that reason, the circuit court correctly dismissed the
delinquency petition filed in this case, and the appellate court’s
judgment should be affirmed. Instead of recognizing that the circuit
court is powerless to grant the relief requested in the petition, i.e., the
adjudication of the respondent as a delinquent and a ward of the
court, the court instead insists on sending the case back to the circuit
court “for further proceedings consistent with this decision.” Slip op.
at 9. What further proceedings can occur, given the facts, is
anybody’s guess. I, therefore, write separately to set forth my views
on why the State can no longer obtain relief from the circuit court on
its petition for delinquency.
     Article V of the Juvenile Court Act, which addresses delinquent
minors, creates a special procedural and substantive enclave for
minors accused of criminal acts. Not only is the purpose of this article
to “ ‘deal[ ] with the problem of juvenile delinquency’ ” (In re Jaime
P., 223 Ill. 2d 526, 534 (2006), quoting 705 ILCS 405/5–101(1)
(West 1998)), but its “overriding purpose” is to “deal with
delinquency in those ‘under the age of 21.’ ” (Emphasis added.)
Jaime P., 223 Ill. 2d at 534, quoting 705 ILCS 405/5–101(10) (West
1998).
     According to article V, a delinquent minor “means any minor who
prior to his or her 17th birthday has violated or attempted to violate,
regardless of where the act occurred, any federal or State law, county
or municipal ordinance.” 705 ILCS 405/5–105(3) (West 2008). A
minor is defined as a “person under the age of 21 years.” 705 ILCS
405/5–105(10) (West 2008). In furtherance of its purpose, under
article V, a minor is to be accorded preferential and protective
treatment not available to adults accused of committing crimes. For

                                   -10-
example, special obligations not applicable in adult criminal
proceedings are imposed on the arresting officer (705 ILCS
405/5–405 (West 2008)), pretrial judge (705 ILCS 405/5–501 (West
2008)), the State’s Attorney (705 ILCS 405/5–415(2) (West 2008)),
and trial judge (705 ILCS 405/5–601 (West 2008)). The ultimate
result of these special procedures differs, in substantial ways, from
that of an adult criminal proceeding. Indeed, a successful prosecution
under article V results not in a conviction of a crime, but rather in an
adjudication of delinquency. Although a juvenile adjudged delinquent
may be placed in detention, the detention cannot go beyond the
attainment of the age of 21. 705 ILCS 405/5–750(3) (West 2008).
Finally, by statute, all proceedings under the Act “automatically
terminate upon [respondent’s] attaining the age of 21 years.” 705
ILCS 405/5–755(1) (West 2008).
     Accordingly, by definition, persons over the age of 21 are not
entitled to the protections of the Act. There is no dispute in this case
that defendant here was over 21 when the proceedings were
instituted. The Act by its own language does not apply to him. More
importantly, the circuit court could no longer enter a judgment of
delinquency against him. By virtue of the State’s delay, defendant has
outgrown his status as a juvenile and the purposes and benefits of the
Act. The circuit court does not have the authority to adjudicate the
matter of respondent’s delinquency. As such, the circuit court
correctly dismissed the State’s petition.
     Rather than apply the statutory provisions, the court gets
distracted by arguments regarding subject matter and personal
jurisdiction, concepts that have nothing to do with the real issue:
whether the circuit court has the authority under article V of the
Juvenile Court Act to adjudicate a petition of delinquency filed
against a 21-year-old. There is no question that the legislature made
the adjudication of a minor’s delinquency a “justiciable matter” as
that term is used in section 9 of article VI of the Illinois Constitution.
In re A.H., 195 Ill. 2d 408, 415-17 (2001); In re M.W., 232 Ill. 2d 408,
444 (2009) (Freeman, J., specially concurring, joined by Thomas and
Burke, JJ.). The problem though remains that, because the respondent
is 21 years old, the Act no longer applies to him, which renders the
circuit court unable to grant relief under the Act. See In re A.H., 195
Ill. 2d at 416; see also People ex rel. Graf v. Village of Lake Bluff,

                                  -11-
206 Ill. 2d 541, 564 (2003) (Freeman, J., dissenting, joined by
McMorrow, C.J.), citing In re M.M., 156 Ill. 2d 53, 75 (1993) (Miller,
C.J., concurring, joined by Bilandic, J.). A court cannot enter a
judgment unauthorized by law. People ex rel. Ryan v. Roe, 201 Ill. 2d
552 (2002); People v. Arna, 168 Ill. 2d 107, 113 (1995). There was
no action the circuit court could have taken in this case but to dismiss,
again not for lack of jurisdiction, but more appropriately due to an
inability to exercise jurisdiction given the parameters of the statute in
question. See H. Fins, Re-Examination of “Jurisdiction” in Light of
New Illinois Judicial Article, 53 Ill. B.J. 8 (1964). Because this court
can affirm for any reason apparent in the record, the judgment of the
circuit court should be affirmed.

    JUSTICE BURKE joins in this dissent.

    JUSTICE BURKE, dissenting:
    I cannot join the majority because it assigns to the circuit court a
“confusion” about jurisdiction that does not exist. The only confusion
in this case is created by the majority, which chooses to interpret the
circuit court’s use of the term “jurisdiction” one way, while adopting
a different interpretation of the term “jurisdiction” when that term is
used by respondent and the legislature. I would interpret the term
consistently. Doing so leads to the conclusion that the circuit court
was correct when it dismissed the delinquency petition filed in this
case. Accordingly, I would affirm the judgment of the appellate court.
    On August 8, 2007, the State filed a delinquency petition against
respondent Luis R., charging him with two counts of aggravated
criminal sexual assault allegedly committed between June and August
of 2000. Because of the gap in time between the commission of the
crimes and the filing of the petition, respondent, who had been a
minor when the charged acts occurred, had reached the age of 21.
Accordingly, Luis R. sought dismissal of the petition, arguing that the
court did not have “jurisdiction” over him.
    The circuit court granted respondent’s motion to dismiss. In its
order dismissing the State’s delinquency petition, the circuit court
agreed with respondent, indicating that the court “lacks jurisdiction
over [respondent].” In its oral pronouncements at the hearing on the

                                  -12-
motion, the court said, “I’m just ruling that there is no jurisdiction
under the Juvenile Court Act for this proceeding.” From these two
statements, the majority concludes that the circuit court was
“confused” on the matter of jurisdiction. The majority then launches
into a discussion on the constitutionally derived nature of a circuit
court’s subject-matter jurisdiction, reiterating what Belleville Toyota,
Inc. v. Toyota Motor Sales, U.S.A., Inc., 199 Ill. 2d 325 (2002), made
clear–that amendments to the judicial article of the 1870 constitution,
enacted in 1964 and retained in our current article VI, section 9,
created a single integrated court system with a unified circuit court
which enjoys “ ‘original jurisdiction of all justiciable matters.’ ”
Belleville, 199 Ill. 2d at 337, quoting Ill. Const. 1870, art. VI, §9
(amended 1964). After this discussion, the majority then reaches the
rather unremarkable determination that the circuit court possessed
subject-matter jurisdiction in this case.2 What I find puzzling is why
the majority finds it necessary to engage in this discussion.
    As noted above, after the State filed its delinquency petition
against respondent in the circuit court, respondent moved to have the
petition dismissed, arguing that the circuit court had no jurisdiction
over him. Interpreting respondent’s use of the term “jurisdiction,” the
majority does not conclude that respondent was contending that the
circuit court lacked article VI jurisdiction. Rather, the majority states:
         “Respondent’s motion to dismiss did not assert that Illinois
         circuit courts lack the inherent authority to adjudicate
         delinquency petitions, or that the State’s petition should have
         been filed in a different tribunal, such as the Illinois Human
         Rights Commission or the Court of Claims. Such a motion
         would have been patently frivolous, as the circuit court’s
         authority to adjudicate delinquency petitions is beyond
         dispute. Rather, respondent’s motion asserted that this
         particular delinquency petition is legally defective in that
         respondent falls outside the class of persons against whom
         such petitions may lawfully be filed.” Slip op. at 6.
    The majority also discusses the statute, section 5–120 of the


  2
    The majority also determines that the circuit court possessed personal
jurisdiction over respondent, an issue that the parties do not dispute.

                                  -13-
Juvenile Court Act of 1987, which the circuit court applied in
reaching its decision to grant dismissal. 705 ILCS 405/5–120 (West
2008). The majority notes that section 5–120 of the Act is entitled
“exclusive jurisdiction,” and finds this use of the term jurisdiction
“not helpful.” Slip op. at 7. However, the majority again rejects the
notion that the term “jurisdiction,” as used in this section, was
intended to limit the scope of the court’s authority in the article VI
sense. Rather, harkening back to its earlier discussion of Belleville
Toyota and article VI, the majority finds that section 5–120 is simply
“misleading, as that section is not in fact a grant of authority to the
circuit court. Rather, section 5–120 is a grant of authority to the State,
specifically defining the class of persons against whom the State may
lawfully initiate juvenile delinquency petitions.” (Emphases in
original.) Slip op. at 7.
    If the majority can interpret the term “jurisdiction” as used by
respondent and by our legislature in such a way that does not offend
our constitution, why should a different interpretation be assigned to
the circuit court’s ruling? Isn’t it likely that the court, which is
presumed to know the law, was not asserting “that Illinois circuit
courts lack the inherent authority to adjudicate delinquency petitions,
or that the State’s petition should have been filed in a different
tribunal”? And isn’t it more likely that when the circuit court ruled
that it did not have “jurisdiction” it meant, like the respondent, that
the petition was “legally defective in that respondent falls outside the
class of persons against whom such petitions may lawfully be filed ”?
    By selectively assigning different meanings to the term
“jurisdiction,” the majority blinds itself to the actual rationale behind
the circuit court’s order. When the circuit court granted respondent’s
motion to dismiss and said it lacked “jurisdiction,” it did not mean
that, as a circuit court, it lacked authority to enter a ruling. Rather,
just like respondent and section 5–120 of the Act, the circuit court
meant that the petition was legally defective. The correctness of that
ruling is the issue that should be addressed. Instead, the majority
concludes that the circuit court has article VI jurisdiction–a matter
that no one actually disputes–and remands this matter back to the
circuit court for unspecified “further proceedings,” wasting the time
and money of the State, as well as precious judicial resources. I can
see no purpose to such a course of action.

                                  -14-
    In my view, the appellate court judgment should be affirmed. As
Chief Justice Miller stated in his concurrence in In re M.M., 156 Ill.
2d 53, 75 (1993) (Miller, C.J., concurring, joined by Bilandic, J.),
             “That a circuit court’s jurisdiction over a certain matter is
        conferred by the constitution rather than by the legislature
        does not mean, however, that a court is free to act in ways
        inconsistent with controlling statutory law ***. Clearly, the
        constitutional source of a circuit court’s jurisdiction does not
        carry with it a license to disregard the language of a statute.”
    The circuit court properly dismissed the State’s juvenile
delinquency petition against respondent. To have done otherwise
would have been “inconsistent with controlling statutory law.” The
fact that the circuit court used the term “jurisdiction”–the same term
used by respondent and the legislature–in its ruling should not distract
us from the reality that dismissal of the petition was proper.

    JUSTICE FREEMAN joins in this dissent.




                                  -15-